MEMORANDUM DECISION
                                                                     Mar 16 2015, 9:58 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Suzy St. John                                            Gregory F. Zoeller
      Marion County Public Defender                            Attorney General of Indiana
      Appellate Division
                                                               Lyubov Gore
      Indianapolis, Indiana
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Dennis Bretzlaff,                                        March 16, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1407-CR-506
              v.                                               Appeal from the Marion Superior
                                                               Court
                                                               The Honorable Amy M. Jones,
      State of Indiana,                                        Judge
      Appellee-Plaintiff                                       Case No. 49F08-1402-CM-7848




      Crone, Judge.


                                               Case Summary
[1]   The trial court found Dennis Bretzlaff guilty of class A misdemeanor possession

      of a cellular telephone while incarcerated in a penal facility. Bretzlaff



      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-506| March 16, 2015    Page 1 of 4
      challenges the admission of his confession under the corpus delicti rule.

      Finding no error, we affirm.


                                 Facts and Procedural History
[2]   The facts most favorable to the trial court’s judgment are that Security Officer

      Chris Myers worked at the Duvall Residential Center, a community corrections

      work release facility. On February 17, 2014, Security Officer Charles Holder

      brought a cell phone and a makeshift battery charger to Officer Myers. Officer

      Myers retained possession of these items and contacted Bretzlaff, who was

      brought to the security office. Officer Myers Mirandized Bretzlaff and recorded

      him on video. Bretzlaff acknowledged his rights and admitted to having a cell

      phone in the work release facility. He said that he had forgotten that he had it

      but once he remembered, he let some other inmates make telephone calls.


[3]   The State charged Bretzlaff with class A misdemeanor possession of a cellular

      phone while incarcerated. Following a bench trial, the trial court found him

      guilty as charged.


                                     Discussion and Decision
[4]   To convict Bretzlaff of a class A misdemeanor for possession of a cellular phone

      while incarcerated, the State was required to prove beyond a reasonable doubt

      that he “knowingly or intentionally possesse[d] a cellular telephone or other

      wireless or cellular communications device while incarcerated in a penal

      facility.” Ind. Code § 35-44.1-3-8. Bretzlaff argues that there is no evidence



      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-506| March 16, 2015   Page 2 of 4
      other than his confession that supports his conviction and that the State failed

      to establish corpus delicti.


[5]   Under the corpus delicti doctrine, “a crime may not be proven based solely on a

      confession.” Malinski v. State, 794 N.E.2d 1071, 1086 (Ind. 2003). A confession

      may be introduced at trial only if the State produces corroborating or

      independent evidence of the corpus delicti. Sweeney v. State, 704 N.E.2d 86, 105

      (Ind. 1998). “[T]his evidence need not prove that a crime was committed

      beyond a reasonable doubt, but merely provide an inference that a crime was

      committed.” Workman v. State, 716 N.E.2d 445, 447-48 (Ind. 1999) (citation and

      quotation marks omitted). The totality of the independent evidence throughout

      the course of the trial determines whether such inference has been established.

      Hawkins v. State, 884 N.E.2d 939, 945 (Ind. Ct. App. 2008), trans. denied. “[T]he

      independent evidence supporting the corpus delicti need not preclude every

      possible explanation of the circumstances.” Stevens v. State, 691 N.E.2d 412,

      425 (Ind. 1997) (citation and quotation marks omitted), cert. denied.


[6]   Here, independent evidence existed to support the admission of Bretzlaff’s

      confession.1 At trial, Officer Myers testified that State’s Exhibit One was the

      Samsung cell phone and makeshift battery charger obtained from Bretzlaff. Tr.

      at 8. This testimony, to which Bretzlaff did not object, was independent

      evidence that allowed an inference to be established that Bretzlaff possessed the




      1
          Consequently, Bretzlaff’s reliance on Moore v. State, 497 N.E.2d 242 (Ind. Ct. App. 1986), is misplaced.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-506| March 16, 2015                   Page 3 of 4
      cell phone while incarcerated. The corpus delicti rule was therefore satisfied,

      and we affirm Bretzlaff’s conviction.


[7]   Affirmed.


      Friedlander, J., and Kirsch, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-506| March 16, 2015   Page 4 of 4